DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an RCE filed on 01/26/2022.
	Claims 1-14, 19-26, 31-35, 40, 41 are currently pending and presented for examination.
Response to Arguments
Applicant’s remarks filed on 10/01/2021 with respect to amended claims have been considered and they are persuasive.  Claims 1-14, 19-26, 31-35, 40, 41 are allowed on condition with the Examiner’s amendment listed below. 


Information Disclosure Statement
2. The information disclosure statement (IDS) document submitted on January 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.
Since this application is eligible for continued examination under 37 CFR

of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 04/05/2018 has been entered.
EXAMINER'S AMENDMENT 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
The currently amended claims are listed as the following (for previously presented claims please refer to claims filed on 10/01/2021): 
Claim 1 (currently amended) A camera lens module, comprising: 
 an image sensor having a photosensitive path; 
and a lens assembly coupled to said image sensor along said photosensitive path, wherein said lens assembly comprises two or more optical lens modules, wherein each of said two or more optical lens modules comprises a lens barrel and at least one  optical lens affixedly supported within said lens barrel, wherein said two or more optical lens modules are spaced apart from each other, wherein an assembling position of each of said two or more optical lens modules with respect to a position of said image sensor is adjustable for calibration by adjusting each of said lens barrels of said optical lens modules, wherein a relative position between each of said two or more optical lens modules and said image sensor is permanently fixed after calibration when said lens barrels of said two or more optical lens modules are adhered with each other;  and wherein each of said lens barrels has a calibration channel formed at a barrel wall of  each of said lens barrels to communicate an interior of each of said lens s with outside of each of said lens barrels   and  is aligned with respect to said  at least one optical lens pre-assembled within each of said lens barrels, such that said assembling position of  said at least one optical lens within each of said lens barrels is able to be adjusted through said calibration channel of each of said lens barrels for calibration during assembling of said camera lens module.
	Claim 19 (currently amended) A camera lens module, comprising: 
              an image sensor which having a photosensitive path; and a lens assembly coupled to said image sensor along said photosensitive path, wherein said lens assembly comprises at least a first optical lens module and a second optical lens module, wherein said second optical lens module is coaxially coupled at said first optical lens module, wherein each of said first and second optical lens modules comprises a lens barrel and at least an optical lens supported within said lens barrel, wherein said first and second optical lens modules are spaced apart from each other, wherein an assembling position of said first optical lens module with respect to an assembling position of said second optical lens module is adjustable for calibration by adjusting each of said lens barrels of said first and second optical lens modules and said assembling position of said first optical lens module is permanently fixed to said second optical lens module after calibration when said lens barrels of said first and second optical lens modules are adhered with each other;
    and wherein each of said lens barrels has a calibration channel formed at a barrel wall of  each of said lens barrels to communicate an interior of each of said lens barrels with outside of each of said lens barrels   and  is aligned with respect to said  at least one optical lens pre-assembled within each of said lens barrels, such that said at least one optical lens within each of said lens barrels is able to be adjusted through said calibration channel of each of said lens barrels for calibration during assembling of said camera lens module.
Claim 31 (currently amended) A method of manufacturing a camera lens module, comprising the steps of:
 (a) assembling an image sensor which comprises a photosensitive chip defining a photosensitive path;
 (b) pre-assembling a lens assembly, wherein said lens assembly comprises two or more optical lens modules and an aperture member coupled on top of said two or more optical lens modules, wherein said two or more optical lens modules are spaced apart from each other, wherein each of said two or more optical lens modules comprises a lens barrel and at least an optical lens affixedly supported within said lens barrel, 

wherein each of said lens barrels has a calibration channel formed at a barrel wall of each of said lens barrels to communicate an interior of each of said lens barrels with outside of each of said lens barrels and is aligned with respect to said at least one optical lens pre-assembled within each of said lens barrels ,such that said assembling position of said at least one  optical lens within each of said lens barrels is able to be adjusted through said calibration channel of each of said lens barrels for calibration during assembling of said camera lens module;

and (d) permanently fixing said assembling position of said lens assembly to said image sensor after calibration by adhering said two or more optical lens modules with each other.

Allowable Subject Matter
3.	Claims 1- 14, 19-26, 31-35, 40, 41 are allowed in consideration of the Examiner’s amendment listed above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, prior art on record Shyu (US Pub. No.: US 2010/0265597 A1) discloses a camera lens module (Fig. 13; Para 34; rectangular stacked lens module 60 applied to camera zoom lenses), comprising:
an image sensor ( Para 38; fourth optical group includes an image sensor 661 and circuit board 662)  having a photosensitive path; and
a lens assembly  (Para 34; stacked lens module 60) coupled to said image sensor along said photosensitive path, wherein said lens assembly comprises  two or 
wherein an assembling position of each of said two or more optical lens  modules with respect to a position of said image sensor is arranged to be adjustable for calibration by adjusting each of said lens barrels of said optical lens modules, wherein  a relative position between each of said two or more optical lens  modules and said image sensor is permanently fixed after calibration (Para 22,27-38; The manufacturing processes of this embodiment in Fig .13 are similar to those of the embodiment 4 which is similar to the process in embodiment 3 and also similar to that of the above embodiment; therefore each lens group are aligned with image sensor and then are permanently fixed in the module similar to other embodiments. The stacked lens module array 10 consists of two lens arrays (the first array and the second lens array), four sets of alignment members, a circuit board (the first optical element) 105, a plurality of image sensors (the second optical element) 106, and a 
         Wada et al. (US Pub. No.: US 2002/0071190 A1) discloses lens barrels of said two or more optical lens modules are adhered with each other (Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 25.).
	However, none of the prior art discloses “wherein each of said lens barrels has a calibration channel formed at a barrel wall of  each of said lens barrels to communicate an interior of each of said lens barrels with outside of each of said lens barrels   and  is aligned with respect to said  at least one optical lens pre-assembled within each of said lens barrels, such that said assembling position of  said at least one optical lens within each of said lens barrels is able to be adjusted through said calibration channel of each of said lens barrels for calibration during assembling of said camera lens module” in combination of other limitation in the claim. 
           Claims 2-14 are allowed as being dependent from claim 1. 
（Fig. 13; Para 34; rectangular stacked lens module 60 applied to camera zoom lenses）, comprising:
an image sensor (Para 38; fourth optical group includes an image sensor 661 and circuit board 662) which having a photosensitive path; and
a lens assembly  (Para 34; stacked lens module 60; wherein Fig. 13 shows the lens module is coupled to image sensor 661 and circuit board 662) coupled to said image sensor along said photosensitive path, wherein said lens assembly comprises at least a first optical lens module and a second optical lens module (Para 34; first optical group 61, second optical group 62 and third optical group 63), wherein said second optical lens module is coaxially coupled at said first optical lens module (Fig 13; Para 22,27-38; optical axis 103 of each lens is aligned. The two lens group is coaxially coupled as shown in Fig. 13 since the optical axis is aligned  ) , wherein each of said first and second optical lens modules comprises a lens barrel and at least an optical lens supported within said lens barrel (Para 34; wherein the first optical group 61  consists of a  first lens 611, a second lens 612 and the lens holder 613; the second optical group 62 consists of a third lens 621, a fourth lens 622 and the lens holder 623; the third optical group 63 includes a fifth lens 631 made of optical plastic and a lens holder 633),  wherein said first and second optical lens modules are spaced apart from each other ( Fig. 13; Para 34-35; wherein the figure shows that there is  space between lens holder 613,623 and 633  and it is well known in the art that prior to assemble the lens modules/holders together , there would be more space between them until they are fixed and bonded with each other after alignment),

Prior art on record Wada et al. discloses lens barrels of said two or more optical lens modules are adhered with each other (Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-
 	However, none of the prior art discloses “wherein each of said lens barrels has a calibration channel formed at a barrel wall of  each of said lens barrels to communicate an interior of each of said lens barrels with outside of each of said lens barrels   and  is aligned with respect to said  at least one optical lens pre-assembled within each of said lens barrels, such that said assembling position of  said at least one optical lens within each of said lens barrels is able to be adjusted through said calibration channel of each of said lens barrels for calibration during assembling of said camera lens module” in combination of other limitation in the claim. 
	 Claims 20-26 are allowed as being dependent from claim 19. 

Regarding claim 31, Shyu discloses a method of manufacturing a camera lens module (Para 22-34; Each optical group 61-64 is a rectangular stacked lens module produced according to the manufacturing method of the present invention and is assembled with a lens holder 613, 623, 633, 643 and then is mounted in a lens barrel 601 so as to form a zoom lens, wherein the manufacturing process is similar to previous embodiments 4, 3 and above embodiment), comprising the steps of:
(a)    assembling an image sensor ( Para 27-34; image sensor corresponding to optical area is preset on the circuit board) which comprises a photosensitive chip defining a photosensitive path;

wherein each of said two or more optical lens  modules comprises a lens barrel and at least an optical lens affixedly supported within said lens barrel (Fig. 13; Para 34-38; a rectangular stacked lens module 60 applied to camera zoom lenses includes a first optical group 61, a second optical group 62, a third optical group 63. Each optical group 61-64 is a rectangular stacked lens module produced according to the manufacturing method of the present invention and is assembled with a lens holder 613, 623, 633, 643 and then is mounted in a lens barrel 601 so as to form a zoom lens. The first optical group 61 consists of a cover glass 64a, an aperture 65, a first lens 611, a second lens 612 and the lens holder 613. The second optical group 62 consists of a third lens 621, a fourth lens 622 and the lens holder 623. Fig. 13 shows that aperture 65 is disposed on top of the two optical lens groups);
 (c)    adjusting an assembling position of said lens assembly with respect to said image sensor for calibration by adjusting each of said lens barrels of said optical lens modules (Para 22, 27-34; The circuit board 105 is aligned with the second lens array 102 at a preset interval (by the spacer 107) and is aligned with the first lens array 101 by 
(d)    permanently fixing said assembling position of said lens assembly to said image sensor after calibration (Para 22, 27-34; After alignment of each optical axis 103 of the lens arrays 101, 102 with each image sensor 106, glue 104 is applied to adhere and fix the assembly of the lens module.) .
Wada et al. discloses adhering said two or more optical lens modules with each other (Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 25.).
	However, none of the prior art discloses “wherein each of said lens barrels has a calibration channel formed at a barrel wall of each of said lens barrels to communicate an interior of each of said lens barrels with outside of each of said lens barrels and is aligned with respect to said at least one optical lens pre-assembled within each of said lens barrels ,such that said assembling position of said at least one  optical lens within each of said lens barrels is able to be adjusted through said calibration channel of each of said lens barrels for calibration during assembling of said camera lens module” in combination of other limitation in the claim. 
.
                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.